Citation Nr: 0311792	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-10 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for stomach disability 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1991 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2000.  
In November 2000 the Board determined that new and material 
evidence had been submitted to reopen a previously denied 
claim of service connection for PTSD, and remanded the issue 
of service connection for PTSD, as well as the two other 
issues listed on the title page of this action, to the RO for 
further development.  The case was returned to the Board in 
December 2002.

The Board notes that the veteran, in September 2000, raised 
the issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
psychiatric disability other than PTSD.  That issue is 
therefore referred to the RO for appropriate action.


REMAND

The veteran contends that he has PTSD, stomach disability and 
fatigue resulting from his period of military service.  As 
will be discussed immediately below, the RO has not fully 
complied with the Board's November 2000 remand.

With respect to the claim for service connection for PTSD, 
the Board, in the November 2000 remand, requested that the RO 
contact the United States Armed Services Center for Research 
of Unit Records (USASCRUR) and provide that agency with as 
much detail as possible in order to obtain verification of 
the veteran's alleged stressors.  The record reflects that 
the RO still has not attempted to contact the referenced 
agency.  The Board points out that while the veteran did not 
respond to an April 2001 request by the RO for him to provide 
additional detail concerning his alleged stressors, the 
record contains several statements by the veteran, as well as 
his testimony before a hearing officer at the RO in September 
1998 and before the Board in September 2000; the referenced 
statements and testimony describe the incidents which he 
contends resulted in PTSD.  In light of the above, the Board 
finds that further attempts should be made to verify the 
veteran's stressors through the USASCRUR.

In addition, the Board requested that the RO contact the 
National Personnel Records Center (NPRC), and request from 
that agency a complete copy of the veteran's service medical 
records.  The RO was also to contact VA's Records Management 
Center (RMC) in St. Louis, Missouri for the same purpose, 
since the NPRC in September 1997 suggested that the RMC might 
have such records.  The record reflects that the RO has not 
complied with the Board's request that it contact the NPRC or 
the RMC.
 
Turning to the claims for service connection for stomach 
disability and fatigue, as well as for PTSD, the Board in 
November 2000 requested that the RO schedule the veteran for 
examinations of the above disabilities.  The record reflects 
that the RO did not comply with the Board's request.  The 
Board notes in passing that while the veteran failed to 
report for a VA psychiatric examination scheduled for July 
2001, the referenced examination was ordered in connection 
with a claim for service connection for a psychiatric 
disability other than PTSD.

As described above, the RO has not accomplished the 
development requested in the Board's November 2000 remand.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id. 
Given those pronouncements, and the fact that most of the 
development sought by the Board on the issues on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) 
to which he was assigned during his 
active service as well as during any 
service with a reserve component.  
Using any unit assignment 
information obtained, the RO should 
contact the National Personnel 
Records Center and request that NPRC 
search its records for any 
additional service medical records 
for the veteran.  If additional 
service medical records are not 
available, this should be certified 
by the NPRC.  The NPRC should also 
be requested to provide any 
personnel records or other 
information which would show whether 
the veteran served in any area that 
would qualify him as a "Persian 
Gulf veteran" within the meaning of 
38 C.F.R. § 3.317(d) (2002), 
including any records or information 
showing whether he served from May 
1, 1994, to September 30, 1994, in 
Dhahran, Saudi Arabia or in the 
Kuwait International Airport, Kuwait 
City.

4.  The RO should also, using any 
unit assignment information obtained 
as a result of paragraph 3, contact 
the Department of Veterans Affairs 
Records Management Center (P.O. Box 
5020, St. Louis, Missouri 63115-
5020) and request that the RMC 
search its records for any 
additional service medical records 
for the veteran.  If additional 
service medical records are not 
available, this should be certified 
by the RMC. 

5.  The RO should then review the 
file and prepare a summary of the 
veteran's alleged service stressors.  
This summary and a copy of the 
veteran's DD 214 and other service 
personnel records should be sent to 
the United States Armed Services 
Center for Research of Unit Records.  
The USASCRUR should be provided with 
a copy of the information described 
above, and should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR 
should also be requested to furnish 
the unit history and operational 
reports for each unit the veteran 
was assigned to from February 1991 
to April 1995 during which he served 
with such unit.

6.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any psychiatric disorders present.  
All indicated studies, tests and 
evaluations deemed necessary, to 
include psychological testing, 
should be performed.  A diagnosis of 
PTSD under DSM IV criteria should be 
made or ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  

7.  The veteran should also be 
afforded VA examinations by 
physicians with appropriate 
expertise to determine the nature, 
extent and etiology of any currently 
present fatigue and stomach 
disability.  All indicated studies 
should be performed.  If the 
examinations result in clinical 
diagnoses of any disorders 
associated with the veteran's 
claimed fatigue or stomach 
disability, the appropriate examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any such disorder 
originated during the veteran's 
active duty or is otherwise 
etiologically related to service.  
If such diagnoses can not be 
rendered, the examiners should 
nevertheless identify all signs and 
symptoms of any currently present 
fatigue and stomach disability, and 
include a discussion concerning the 
duration of the disorder.  The 
rationale for all opinions expressed 
should also be provided.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiners for 
review.  The examination reports are 
to reflect whether a review of the 
claims file was made.  

8.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
VA's implementing regulations found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issues on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to both 
old and new criteria for evaluating claims for service 
connection for PTSD, as well as the amendments to 38 U.S.C.A. 
§§ 1117 and 1118.  67 Fed. Reg. 10,330-32 (March 7, 2002); 
The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001). 

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

